Exhibit 10.74

MEADE INSTRUMENTS CORP.

NONQUALIFIED STOCK OPTION AGREEMENT

THIS NONQUALIFIED STOCK OPTION AGREEMENT (this “Agreement”) dated as of the 11th
day of May, 2006 by and between Meade Instruments Corp., a Delaware corporation
(the “Company”), and Steven L. Muellner (the “Optionee”).

R E C I T A L S

WHEREAS, the Company has granted to the Optionee, subject to stockholder
approval at the Company’s 2006 Annual Meeting of Stockholders, effective as of
the 8th day of May, 2006 (the “Grant Date”), a nonqualified stock option to
purchase all or any part of 200,000 shares of the Company’s common stock, par
value $0.01 per share (the “Common Stock”), subject to and upon the terms and
conditions set forth herein;

NOW, THEREFORE, in consideration of the mutual promises and covenants made
herein and the mutual benefits to be derived herefrom and for other good and
valuable consideration, the receipt of which is hereby acknowledged, the parties
agree as follows:



1.   Grant of Option. This Agreement evidences the Company’s grant to the
Optionee of the right and option to purchase, subject to and on the terms and
conditions set forth herein, and subject to stockholder approval at the
Company’s 2006 Annual Meeting of Stockholders, all or any part of 200,000 shares
of the Company’s Common Stock (the “Shares”) at the price of $2.89 per Share
(the “Option”), exercisable from time to time, subject to the provisions of this
Agreement, prior to the close of business on the day before the tenth
anniversary of the Grant Date (the “Expiration Date”), unless earlier terminated
pursuant to Section 9. Such price equals the fair market value of the Common
Stock as of the Grant Date.



2.   Exercisability of Option. Subject to adjustment pursuant to the terms of
the Plan, the Option shall become exercisable in 25% increments beginning on the
first anniversary of the option date and on each such anniversary until the
options are exercisable in full. If the Optionee does not in any year purchase
all or any part of the Shares to which the Optionee is entitled, the Optionee
has the right cumulatively thereafter to purchase any Shares not so purchased
and such right shall continue until the Option terminates or expires. The Option
shall only be exercisable in respect of whole Shares, and fractional Share
interests shall be disregarded. The Option may only be exercised as to at least
one-hundred (100) Shares unless the number purchased is the total number at the
time available for purchase under the Option.



3.   Method of Exercise of Option. The Option shall be exercisable by the
delivery to the Secretary of the Company of a written notice stating the number
of Shares to be purchased pursuant to the Option and accompanied by (i) delivery
of an executed Exercise Agreement in the form attached hereto as Exhibit A,
(ii) payment of the full purchase price of the Shares to be purchased, and
(iii) payment in full of any tax withholding obligation under federal, state or
local law. Payment shall be made in one or a combination of the following
methods: (i) in cash or by electronic funds transfer; (ii) by check payable to
the order of the Company; (iii) if authorized by the Board of Directors (the
“Board”), by a promissory note of the Optionee upon the terms and conditions
approved by the Board; (iv) by notice and third party payment in such manner as
may be authorized by the Board; or (v) by the delivery of  shares of Common
Stock of the Company already owned by the Optionee, provided, however, that the
Board may in its absolute discretion limit the Optionee’s ability to exercise
the Option by delivering such shares, and provided further that any shares
delivered which were initially acquired upon exercise of a stock option must
have been owned by the Optionee at least six months as of the date of delivery.
Shares of Common Stock used to satisfy the exercise price of the Option shall be
valued at their fair market value on the date of exercise.



4.   Tax Withholding.

4.1. Cash or Shares. Upon any exercise of the Option, the Company shall have the
right at its option to (i) require the Optionee (or personal representative or
beneficiary, as the case may be) to pay or provide for payment of the amount of
any taxes which the Company may be required to withhold with respect to the
Option or (ii) deduct from any amount payable in cash the amount of any taxes
which the Company may be required to withhold with respect to such cash payment.
In any case where a tax is required to be withheld in connection with the
delivery of shares of Common Stock, the Board may in its sole discretion grant
to the Optionee the right to elect, pursuant to such rules and subject to such
conditions as the Board may establish, to have the Company reduce the number of
shares to be delivered by (or otherwise reacquire) the appropriate number of
shares valued at their then fair market value to satisfy such withholding
obligation.

4.2. Tax Loans. The Company may, in its discretion and to the extent permitted
by law, authorize a loan to the Optionee in the amount of any taxes which the
Company may be required to withhold with respect to shares of Common Stock
received (or disposed of, as the case may be) pursuant to a transaction
described in Section 4.1. Such a loan shall be for a term, at a rate of interest
and pursuant to such other terms and conditions as the Company, under applicable
law may establish.



5.   Option Repricing/Cancellation and Regrant/Waiver of Restrictions. The Board
from time to time may authorize, generally or in specific cases only, for the
benefit of the Optionee any adjustment in the number of shares subject to, the
restrictions upon or the term, exercise or purchase price or vesting schedule of
the Option by cancellation of the Option and a subsequent regranting of the
Option, by amendment, by substitution of the Option, by waiver or by other
legally valid means. Such amendment or other action may result among other
changes in an exercise or purchase price which is higher or lower than the
exercise or purchase price of the original or prior Option, provide for a
greater or lesser number of  shares subject to the Option, or provide for a
longer or shorter vesting or exercise period.



6.   Restrictions on Shares. The Certificate of Incorporation and Bylaws of the
Company, as either of them may be amended from time to time, may provide for
restrictions with respect to the Common Stock. To the extent that these
restrictions and limitations are greater than those set forth in this Agreement,
such restrictions and limitations shall apply to any securities acquired upon
exercise of the Option and are incorporated herein by this reference.



7.   No Transferability; Limited Exception to Transfer Restrictions.

7.1. Limit On Exercise and Transfer. Unless otherwise expressly provided in (or
pursuant to) this Section 7 or by applicable law (i) the Option is
non-transferable and shall not be subject in any manner to sale, transfer,
anticipation, alienation, assignment, pledge, encumbrance or charge; the Option
shall be exercised only by the Optionee; and (ii) amounts payable or shares
issuable pursuant to the Option shall be delivered only to (or for the account
of) the Optionee.

7.2. Exceptions. The Board may permit the Option to be exercised by and paid
only to certain persons or entities related to the Optionee, including but not
limited to members of the Optionee’s family, charitable institutions, or trusts
or other entities whose beneficiaries or beneficial owners are members of the
Optionee’s family and/or charitable institutions, or to such other persons or
entities as may be approved by the Board, pursuant to such conditions and
procedures as the Board may establish. Any permitted transfer shall be subject
to the condition that the Board receive evidence satisfactory to it that the
transfer is being made for estate and/or tax planning purposes on a gratuitous
or donative basis and without consideration (other than nominal consideration).

7.3. Further Exceptions to Limits On Transfer. The exercise and transfer
restrictions in this Section 7 shall not apply to:

(i) transfers to the Company,



  (ii)   the designation of a beneficiary to receive benefits in the event of
the Optionee’s death or, if the Optionee has died, transfers to or exercise by
the Optionee’s beneficiary, or, in the absence of a validly designated
beneficiary, transfers by will or the laws of descent and distribution,



  (iii)   transfers pursuant to a qualified domestic relations order if approved
or ratified by the Board,



  (iv)   if the Optionee has suffered a disability, permitted transfers or
exercises on behalf of the Optionee by his or her legal representative, or



  (v)   the authorization by the Board of “cashless exercise” procedures with
third parties who provide financing for the purpose of (or who otherwise
facilitate) the exercise of the Option consistent with applicable laws and the
express authorization of the Board.



8.   No Employment Contract. Nothing contained in this Agreement shall confer
upon the Optionee any right to continue in the employ or other service of the
Company or any of its subsidiaries, nor constitute any contract or agreement of
employment or other service, nor shall interfere in any way with the right of
the Company to change the Optionee’s compensation or other benefits or to
terminate the employment of the Optionee, with or without cause; provided,
however, that nothing contained in this Agreement shall adversely affect any
independent contractual right of the Optionee without his or her consent
thereto.



9.   Adjustment and Termination upon Certain Events.

9.1. Adjustments. If there shall occur any extraordinary dividend or other
extraordinary distribution in respect of the Common Stock (whether in the form
of cash, Common Stock, other securities, or other property), or any
reclassification, recapitalization, stock split (including a stock split in the
form of a stock dividend), reverse stock split, reorganization, merger,
combination, consolidation, split-up, spin-off, combination, repurchase, or
exchange of Common Stock or other securities of the Company, or there shall
occur any similar, unusual or extraordinary corporate transaction or event in
respect of the Common Stock or a sale of substantially all the assets of the
Company as an entirety, then the Board shall, in such manner and to such extent
(if any) as it deems appropriate and equitable (1) proportionately adjust any or
all of (a) the number and type of shares of Common Stock (or other securities)
which thereafter may be made the subject of the Option, (b) the number, amount
and type of shares of Common Stock (or other securities or property) subject to
the Option, (c) the grant, purchase, or exercise price of the Option, (d) the
securities, cash or other property deliverable upon exercise of the Option, or
(e) the performance standards appropriate to the Option, or (2) in the case of
an extraordinary dividend or other distribution, recapitalization,
reclassification, merger, reorganization, consolidation, combination, sale of
assets, split up, exchange, or spin off, make provision for a cash payment or
for the substitution or exchange of the Option or the cash, securities or
property deliverable to the Optionee based upon the distribution or
consideration payable to holders of the Common Stock of the Company upon or in
respect of such event. In any of such events, the Board may take such action
sufficiently prior to such event if necessary to permit the Optionee to realize
the benefits intended to be conveyed with respect to the underlying shares in
the same manner as is available to stockholders generally.

9.2. Acceleration of Awards Upon Change in Control. Unless the Board determines,
prior to the occurrence of any of the following (each of which shall be
hereafter referred to as a “Change in Control Event”):



  (i)   Approval by the stockholders of the Company of the dissolution or
liquidation of the Company;



  (ii)   Approval by the stockholders of the Company of an agreement to merge or
consolidate, or otherwise reorganize, with or into one or more entities that are
not subsidiaries or other affiliates, as a result of which less than 50% of the
outstanding voting securities of the surviving or resulting entity immediately
after the reorganization are, or will be, owned, directly or indirectly, by
stockholders of the Company immediately before such reorganization (assuming for
purposes of such determination that there is no change in the record ownership
of the Company’s securities from the record date for such approval until such
reorganization and that such record owners hold no securities of the other
parties to such reorganization, but including in such determination any
securities of the other parties to such reorganization held by affiliates of the
Company);



  (iii)   Approval by the stockholders of the Company of the sale of
substantially all of the Company’s business and/or assets to a person or entity
which is not a subsidiary or other affiliate;



  (iv)   Any ‘person’ (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended from time to time (the “Exchange
Act”) but excluding any person described in and satisfying the conditions of
Rule 13d-1(b)(1) thereunder) becomes the beneficial owner (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company representing 30% or more of the combined voting power of the Company’s
then outstanding securities entitled to then vote generally in the election of
directors of the Company; or



  (v)   During any period not longer than two consecutive years, individuals who
at the beginning of such period constituted the Board cease to constitute at
least a majority thereof, unless the election, or the nomination for election by
the Company’s stockholders, of each new Board member was approved by a vote of
at least three-fourths of the Board members then still in office who were Board
members at the beginning of such period (including for these purposes, new
members whose election or nomination was so approved),

that, upon the occurrence of a Change in Control Event, there shall be no
acceleration of benefits under the Option or determines that only certain or
limited benefits under the Option shall be accelerated and the extent to which
they shall be accelerated, and/or establishes a different time in respect of
such Change in Control Event for such acceleration, then upon the occurrence of
a Change in Control Event the Option shall become immediately exercisable. The
Board may override the limitations on acceleration in this Section 9.2 and may
accord the Optionee a right to refuse any acceleration, in such circumstances as
the Board may approve. Any acceleration of the Option shall comply with
applicable regulatory requirements, including, without limitation, Section 422
of the Internal Revenue Code of 1986, as amended from time to time (the “Code”).

9.3. Possible Early Termination of Accelerated Awards. If the Option has been
fully accelerated as permitted by Section 9.2 but is not exercised prior to
(i) a dissolution of the Company, or (ii) an event described in Section 9.2 that
the Company does not survive, or (iii) the consummation of an event described in
Section 9.2 that results in a change of control approved by the Board, the
Option shall thereupon terminate, subject to any provision that has been
expressly made by the Board for the survival, substitution, exchange or other
settlement of the Option.

9.4. Effect of Termination of Employment.

(a) Resignation or Dismissal. If the Optionee’s employment by the Company or any
of its subsidiaries terminates for any reason (the date of such termination
being referred to as the “Severance Date”) other than retirement, a “permanent
and total disability” within the meaning of Section 22(e)(3) of the Code and
such other disabilities, infirmities, afflictions or conditions as the Board by
rule may include (“Total Disability”) or death, or “for cause” (as determined in
the discretion of the Board), the Optionee shall have, subject to earlier
termination pursuant to or as contemplated by Section 1 or 9.2 hereof, three
months after the Severance Date to exercise the Option to the extent it shall
have become exercisable on the Severance Date. In the case of a termination “for
cause”, the Option shall terminate on the Severance Date. In other cases, the
Option, to the extent not exercisable on the Severance Date, shall terminate.

(b) Death or Disability. If the Optionee’s employment by the Company or any of
its subsidiaries terminates as a result of Total Disability or death, the
Optionee, the Optionee’s personal representative or his or her beneficiary, as
the case may be, shall have, subject to earlier termination pursuant to or as
contemplated by Section 1 or 9.2 hereof, until 12 months after the Severance
Date to exercise the Option to the extent it shall have become exercisable by
the Severance Date. The Option to the extent not exercisable on the Severance
Date shall terminate.

(c) Retirement. If the Optionee’s employment by the Company or any of its
subsidiaries terminates as a result of retirement with the consent of the
Company or from active service as an employee or officer of the Company on or
after attaining age 55 with 10 or more years of service or after age 65, the
Optionee, the Optionee’s personal representative or his or her beneficiary, as
the case may be, shall have, subject to earlier termination pursuant to or as
contemplated by Section 1 or 9.2 hereof, until 12 months after the Severance
Date to exercise the Option to the extent it shall have become exercisable by
the Severance Date. The Option, to the extent not exercisable on the Severance
Date, shall terminate.

(d) Board Discretion. Notwithstanding the foregoing provisions of this
Section 9.4, in the event, or in anticipation, of a termination of employment
with the Company or any of its subsidiaries for any reason, other than discharge
for cause, the Board may, in its discretion, increase the portion of the Option
available to the Optionee, or the Optionee’s beneficiary or personal
representative, as the case may be, or, subject to the provisions of Section 1
hereof, extend the exercisability period upon such terms as the Board shall
determine and expressly set forth in or by amendment to this Agreement.

9.5. Effect of Change of Subsidiary Status. If an entity ceases to be a
subsidiary of the Company a termination of employment and service shall be
deemed to have occurred with respect to each employee of such subsidiary who
does not continue as an employee of another entity within the Company.



10.   Shares to be Reserved. The Company shall at all times during the term of
the Option reserve and keep available such number of shares of Common Stock as
will be sufficient to satisfy the requirements of this Agreement.



11.   Assignment. This Agreement cannot be directly or indirectly assigned or
transferred by the Optionee in whole or in part without the prior written
consent of the Company.



12.   Notices. Any notices, demands or requests of any kind whatsoever hereunder
shall be given in writing and sent to the addresses set forth below or to such
other address as either party may from time to time in writing designate. Each
such notice or other communication shall be effective (i) if given by
telecommunication, when transmitted to the applicable number so specified in (or
pursuant to) this Section 12 and a verification of receipt is received, (ii) if
given by mail, three days after such communication is deposited in the mail with
first class postage prepaid, addressed as aforesaid or (iii) if given by any
other means, when actually delivered at such address.



13.   Waiver. The parties reserve the right to waive by mutual written consent
for a specific period and under specific conditions any provision of this
Agreement, provided that such waiver shall be limited to the period and
conditions specified by mutual written consent and shall in no way constitute a
general waiver, or be considered as evidence of any given interpretation of any
provision so waived.



14.   Governing Law. This Agreement, and the legal relations between the
parties, shall be governed by and construed in accordance with the laws of the
State of California without regard to conflicts of law doctrines.



15.   Arbitration. As a material inducement to enter into this Agreement, to the
fullest extent allowed by law, any controversy, claim or dispute between
Optionee and the Company (and/or any of its owners, directors, officers,
employees, agents, or related entities) relating to or arising out of the terms
of this Agreement will be submitted to final and binding arbitration before a
single neutral arbitrator in Orange County, California for determination in
accordance with the American Arbitration Association’s (“AAA”) National Rules
for the Resolution of Employment Disputes, as the exclusive remedy for such
controversy, claim or dispute. In any such arbitration, the parties may conduct
discovery to the same extent as would be permitted in a court of law. The
arbitrator shall issue a written decision, and shall have full authority to
award all remedies which would be available in court. The Company shall pay the
arbitrator’s fees and any AAA administrative expenses. Any judgment upon the
award rendered by the arbitrator may be entered in any court having jurisdiction
thereof. Possible disputes covered by the above include term or provision
hereof, breach of contract, torts, violation of public policy, discrimination,
harassment, or any other related claims, regardless of whether such dispute is
initiated by Employee or the Company. Thus, this bilateral arbitration agreement
fully applies to any and all claims that the Company may have against the
Optionee in connection herewith. BY AGREEING TO THIS BINDING ARBITRATION
PROVISION, BOTH EMPLOYEE AND THE COMPANY GIVE UP ALL RIGHTS TO TRIAL BY JURY.
This bilateral arbitration agreement is to be construed as broadly as is
permissible under relevant law. In connection with any arbitration proceeding
commenced hereby, the prevailing party shall be entitled to reimbursement of its
reasonable attorney’s fees and costs, including arbitrator fees.



16.   Titles. Titles and paragraph headings are for reference purposes only and
are not to be considered a part of this Agreement.



17.   Severability. If any provision of this Agreement is held to be
unenforceable for any reason, it shall be adjusted rather than voided, if
possible, to achieve the intent of the parties to the extent possible. In any
event, all other provisions of this Agreement shall be deemed valid and
enforceable to the extent possible.



18.   Entire Agreement. The parties hereto acknowledge that each has read this
Agreement, understands it, and agrees to be bound by its terms. The parties
further agree that this Agreement and any modifications made pursuant to it
constitute the complete and exclusive written expression of the terms of the
agreement between the parties, and supercede all prior or contemporaneous
proposals, oral or written, understandings, representations, conditions,
warranties, covenants, and all other communications between the parties relating
to the subject matter of this Agreement. The parties further agree that this
Agreement may not in any way be explained or supplemented by a prior or existing
course of dealings between the parties, by any usage of trade or custom, or by
any prior performance between the parties pursuant to this Agreement or
otherwise.



19.   Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original, but all of which shall constitute
one and the same instrument.

20. Compliance With Laws. Notwithstanding anything else contained herein to the
contrary, this Agreement, the granting and vesting of the Option and the offer,
issuance and delivery of Shares under this Agreement are subject to compliance
with all applicable federal and state laws, rules and regulations (including but
not limited to state and federal securities laws and federal margin
requirements) and to such approvals by any listing, regulatory or governmental
authority as may, in the opinion of counsel for the Company, be necessary or
advisable in connection therewith. Any securities delivered in respect of this
Agreement will be subject to such restrictions, and to any restrictions the
Company may require to preserve a pooling of interests under generally accepted
accounting principles, and the person acquiring such securities will, if
requested by the Company, provide such assurances and representations to the
Company as the Company may deem necessary or desirable to assure compliance with
all applicable legal requirements.

1 IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on
its behalf by a duly authorized officer and the Optionee has hereunto set his or
her hand.

MEADE INSTRUMENTS CORP.,

a Delaware corporation

By: /s/ Mark D. Peterson



    Name: Mark D. Peterson
Its: Senior Vice President and General Counsel

6001 Oak Canyon
Irvine, CA 92618
Telephone: 949-451-1450
Facsimile: 949-451-1460

OPTIONEE

/s/ Steven L. Muellner



    Signature

Steven L. Muellner

Print Name

2

CONSENT OF SPOUSE

In consideration of the execution of the foregoing Nonqualified Stock Option
Agreement by Meade Instruments Corp., I,      , the spouse of the Optionee
herein named, do hereby agree to be bound by all of the terms and provisions
thereof.

DATED:

Signature of Spouse

3

EXHIBIT A

MEADE INSTRUMENTS CORP.

EXERCISE AGREEMENT

THIS EXERCISE AGREEMENT (this “Agreement”) dated as of the      day of      ,
     , by and between Meade Instruments Corp., a Delaware corporation (the
“Company”), and (the “Purchaser”).

R E C I T A L S

WHEREAS, the Company has granted to the Purchaser a nonqualified stock option
(the “Option”) to purchase all or any part of a designated amount of authorized
but unissued shares of common stock of the Company and, in connection therewith,
the Company and the Purchaser entered into that certain Nonqualified Stock
Option Agreement dated as of the 6th of January, 2000 (the “Option Agreement”)
of which this Agreement is a part and into which this Agreement is incorporated;

WHEREAS, the Purchaser desires to exercise the Option and purchase from the
Company and the Company wishes to issue and sell to the Purchaser      shares of
its common stock, par value $0.01 per share (the “Common Stock”), to be sold at
a price of $27.00 per share, in accordance with and subject to the terms and
conditions set forth in this Agreement.

NOW, THEREFORE, in consideration of the above premises and the representations,
warranties, covenants and agreements contained in this Agreement, and for other
good and valuable consideration, the receipt of which is hereby acknowledged,
the parties hereto agree as follows:



  1.   Purchase and Sale of Common Stock. The Company shall deliver to the
Purchaser a stock certificate representing the shares of Common Stock against
delivery to the Company by the Purchaser of the purchase price in the sum of
$     (which represents the product of the $27.00 price per share and the number
of shares, the “Purchase Price”).



  2.   Restrictions on Shares. The shares of Common Stock acquired pursuant to
Section 1 hereof are subject to, and the Purchaser agrees to be bound by, the
provisions of Sections 6, 7 and 20 of the Option Agreement, incorporated herein
by this reference.



  3.   Miscellaneous. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the state of California. This Agreement
and the Option Agreement together constitute the entire agreement and supersede
all prior understandings and agreements, written or oral, of the parties hereto
with respect to the subject matter hereof. This Agreement may be amended by
mutual agreement of the parties. Such amendment must be in writing and signed by
the Company. The Company may, however, unilaterally waive any provision hereof
in writing to the extent such waiver does not adversely affect the interests of
the Purchaser hereunder, but no such waiver shall operate as or be construed to
be a subsequent waiver of the same provision or a waiver of any other provision
hereof.

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first written above.

MEADE INSTRUMENTS CORP.,

a Delaware corporation

/s/ Mark D. Peterson



    By:

Its:

PURCHASER

Signature

Print Name



Address

4

CONSENT OF SPOUSE

In consideration of the execution of the foregoing Exercise Agreement by Meade
Instruments Corp., I,      , the spouse of the Purchaser herein named, do hereby
agree to be bound by all of the terms and provisions thereof.

DATED:

Signature of Spouse

5